01/30/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE

             STATE OF TENNESSEE v. TIMOTHY J. HICKMAN

               Appeal from the Criminal Court for Davidson County
                    No. 94-A-59    Cheryl Blackburn, Judge


                            No. M2017-00836-CCA-R3-CD
                       _____________________________

The Appellant, Timothy J. Hickman, is appealing the trial court’s denial of his motion to
correct an illegal sentence. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and TIMOTHY L. EASTER, JJ. joined.

Timothy J. Hickman, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel,
for the Appellee, State of Tennessee.


                              MEMORANDUM OPINION


      In 1994, the Appellant pled guilty to two counts of aggravated rape and one count
of aggravated robbery. He agreed to consecutive twenty-year sentences for the
aggravated rape convictions and ten years for the aggravated robbery conviction to be
served concurrently to the consecutive twenty-year sentences for a total effective
sentence of forty years. There was no direct appeal. The Appellant was unsuccessful
with his subsequent post-conviction attempt to challenge the voluntariness of his plea.
Timothy John Hickman v. State, No. 01C01-9711-CR-00527, 1998 WL 305505 (Tenn.
Crim. App. June 11, 1998). Similarly, he failed in his pursuit of habeas corpus relief.
Timothy Hickman v. Howard Carlton, Warden, No. E2006-00860-CCA-R3-HC, 2006
WL 2567511 (Tenn. Crim. App. Sep. 7, 2006). In 2015, the Appellant filed a motion to
correct an alleged illegal sentence. See Tenn. R. Crim. P. 36.1. The trial court
summarily denied the motion. The Appellant now appeals. Following the filing of the
record on appeal and the Appellant’s brief, the State filed a motion to affirm the ruling of
the trial court pursuant to Rule 20. For the reasons stated below, said motion is hereby
granted.

        In the motion he filed in the trial court, the Appellant argued his consecutive
twenty-year sentences are illegal because the trial court “failed to make and/or articulate
any specific findings that the imposition of consecutive sentencing was warranted.” Rule
36.1 permits a defendant to seek correction of an unexpired illegal sentence at any time.
See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal sentence is one that
is not authorized by the applicable statutes or that directly contravenes an applicable
statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court recently interpreted the meaning
of “illegal sentence” as defined in Rule 36.1 and concluded that the definition “is
coextensive, and not broader than, the definition of the term in the habeas corpus
context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). The court then
reviewed the three categories of sentencing errors: clerical errors (those arising from a
clerical mistake in the uniform judgment document), appealable errors (those for which
the Sentencing Act specifically provides a right of direct appeal) and fatal errors (those so
profound as to render a sentence illegal and void). Id. Commenting on appealable errors,
the court stated that those “generally involve attacks on the correctness of the
methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id. A trial court may summarily
dismiss a Rule 36.1 motion if it does not state a colorable claim for relief. Tenn. R. Crim.
P. 36.1(b)(2).

        The trial court did not err in summarily dismissing the Appellant’s motion in this
case. As the State aptly observes, “offender classification and release eligibility are non-
jurisdictional and legitimate bargaining tools in pleas negotiations.” Bland v. Dukes, 97
S.W.3d 133, 134 (Tenn. Crim. App. 2002). Moreover, “a plea-bargained sentence is
legal so long as it does not exceed the maximum punishment authorized by the plea
offense.” Hoover v. State, 215 S.W.3d 776, 780 (Tenn. 2007). The Appellant pled guilty
to two counts of aggravated rape, a Class A felony, and his twenty-year sentence for each
conviction as a Range I offender was specifically authorized by statute. Tenn. Code Ann.
§ 40-35-112(a)(1) (1997 Repl.). And because he agreed to consecutive sentencing, the
trial court was not required to make any findings thereon. State v. John T. Davis, No.

                                              2
W2015-00445-CCA-R3-CD, 2016 WL 1714875 at *3 (Tenn. Crim. App. Apr. 26, 2016).
Accordingly, his sentence is not illegal under the terms of Rule 36.1.

      The ruling of the trial court is hereby affirmed pursuant to Court of Criminal
Appeals Rule 20.




                                _______________________________________
                                ROBERT L. HOLLOWAY, JR., JUDGE




                                         3